UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4003


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL LUNA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   David A. Faber,
Senior District Judge. (7:12-cr-00037-FA-5)


Submitted:   November 17, 2015            Decided:   December 17, 2015


Before GREGORY, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph L. Bell, Jr., BATTS, BATTS & BELL, LLP, Rocky Mount,
North Carolina, for Appellant. Jennifer P. May-Parker, Phillip
Anthony Rubin, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Pursuant       to   a    written    plea    agreement,      Daniel    Luna     pled

guilty to: conspiracy to commit Hobbs Act robbery; using and

carrying   a   firearm        in   furtherance       of   a   crime   of    violence;

conspiracy     to     distribute        and     to   possess      with     intent    to

distribute more than five kilograms of cocaine; and kidnapping.

He received an aggregate sentence of 280 months.                      Luna appeals,

contending that the sentence is substantively unreasonable.

     The United States moves to dismiss the appeal based on a

waiver-of-appellate-rights provision in Luna’s plea agreement.

Luna opposes the motion, claiming that the waiver is invalidated

by the United States’ alleged breach of the agreement.                       We grant

the motion to dismiss the appeal.



                                           I

     Luna contends that the Government breached its promise in

the plea agreement to inform the court at sentencing of the

“full extent” of his cooperation with authorities.                       Because Luna

did not raise this claim before the district court, our review

is for plain error.           See Puckett v. United States, 556 U.S. 129,

133-34   (2009).         To    prevail    under      this     standard,    Luna     must

demonstrate “that an error occurred, that the error was plain,

and that the error affected his substantial rights.”                           United

States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).

                                           2
       We conclude that there was no error in the Government’s

conduct.         At     sentencing,             the    Government            described      Luna’s

cooperation to the court.                  After Luna’s attorney objected that

the    Government      had     not    described             the    full      value    of    Luna’s

cooperation, there was extensive discussion about the nature and

effect of his cooperation.                  Under these circumstances, we find

that   the     Government      fulfilled             its    obligation        under     the      plea

agreement and that there was no breach.                                See United States v.

Godwin, 189 F. App’x 277, 279 (4th Cir. 2006) (No. 05-4987).



                                                 II

       Given    the   lack     of     a    breach          by    the   Government,         we    next

consider     whether     Luna       knowingly          and      intelligently        waived       his

right to appeal and whether the issue raised on appeal falls

within the scope of the waiver.                       See United States v. Blick, 408
F.3d 162, 168-69 (4th Cir. 2005).                          To decide whether the waiver

was knowing and intelligent, we consider “the totality of the

circumstances,        including           the    experience            and    conduct      of     the

accused, as well as the accused’s educational background and

familiarity      with    the    terms           of    the       plea   agreement.”          United

States v. General, 278 F.3d 389, 400 (4th Cir. 2002) (internal

quotation marks omitted).                 Other factors we consider are whether

the waiver language in the plea agreement was “unambiguous” and

“plainly       embodied,”       and       whether           the    district       court         fully

                                                 3
questioned the defendant during the Fed. R. Crim. P. 11 colloquy

regarding      the    waiver.            Id.    at       400-401.     Generally,     if   the

district court specifically asked the defendant about the waiver

or the record otherwise indicates that the defendant understood

the    full    significance         of    the       waiver,     the    waiver   is     valid.

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005).

Whether a defendant validly waived his right to appeal “is a

matter    of   law     that    we    review         de    novo.”       United   States     v.

Manigan, 592 F.3d 621, 626 (4th Cir. 2010).

       Luna was twenty years old when he entered his plea.                           He had

an eleventh-grade education, had not been treated for mental

illness or addiction within the prior two years and was not

presently under the influence of alcohol or drugs.                              The waiver

provision was set forth clearly in a separate paragraph of the

plea   agreement,       which     Luna     signed.            Further,    the   Government

summarized the plea agreement — including the waiver provision —

at the Fed. R. Civ. P. 11 proceeding.                           Luna assured the court

that     the   summary      was     accurate,            he   had   carefully    read     the

agreement and discussed it with his attorney, and he understood

everything      in    the     agreement.             Finally,       the   district     court

inquired during the plea colloquy whether Luna understood that

the    plea    agreement      limited          his       appellate    rights,    and      Luna

replied that he did.              We conclude that the waiver is valid and

enforceable.         Further, the issue Luna raises on appeal — whether

                                                4
his   sentence    is   substantively       unreasonable   —   falls   squarely

within the scope of the appellate waiver.



                                      III

      Accordingly, we grant the motion to dismiss the appeal.               We

dispense   with    oral    argument    because     the    facts   and    legal

arguments are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                      DISMISSED




                                       5